           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JARELL TERRY                                               PLAINTIFF
ADC #149998

v.                         No. l:18-cv-81-DPM

SAMUEL F. GUILTNER, Corporal,
North Central Unit; and JARED WALKER,
Corporal, North Central Unit                             DEFENDANTS

                                ORDER
     Terry has submitted responses to Defendants' motion for
summary judgment, statement of facts, and declarations, as well as his
own motions for appointed counsel and for a mental examination.
NQ61-64.    The    Court      would    appreciate    a    supplemental
recommendation advising whether any of this material is new and
whether it makes a difference on Terry's claims.     Recommendation,
NQ 53, held in abeyance.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
